Citation Nr: 1516598	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  12-28 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for a mood disorder, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 decision of the RO, which granted service connection for a mood disorder and assigned a 10 percent disability rating, effective July 8, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the private treatment records shows that the Veteran was treated by Baptist Health/Baptist Behavioral Health for his mood and moderate depression disorders; however, the last dated treatment record associated with the claims file (October 2009) noted that the Veteran was started on Sertraline and would receive supportive treatment from Dr. S.V. during his subsequent visits.  He was also advised to continue psychotherapy with his therapist.  There are no additional records from that facility.  

A June 2012 treatment record from the Gainesville VA Medical Center/Jacksonville VA outpatient Clinic associated with the Veteran's claims file noted that the Veteran wanted a referral to the Mental Health Clinic due to depression and anxiety; however, treatment records since that date have not been obtained.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

The Veteran's most recent VA psychiatric examination was performed in November 2010.  Since that time, on his September 2012 Form 9, the Veteran reported that his mood disorder had increased in severity.  In light of the Veteran's contentions as well as the apparent missing VA and private treatment records related to the Veteran's psychiatric condition, a contemporaneous examination is necessary to assess the current severity of the disability.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify any medical treatment records for any psychiatric disorder, including a mood disorder and furnish appropriate authorization for the release of private medical records, to include treatment records from Baptist Health/Baptist Behavioral Health dated from October 2009 to the present that have not been previously associated with the claims file.  If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  38 C.F.R. § 3.159 (2014). 

Any negative search response must be noted in the record and communicated to the Veteran. 

2. Take the necessary steps to obtain any identified records of VA psychiatric treatment since June 2012, including the Gainesville VA Medical Center, Jacksonville VA Outpatient Clinic, and any other identified VA facility that have not already been associated with the claims file. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.
 
3. Thereafter, schedule the Veteran for a psychiatric examination in order to determine the current severity of his service-connected depression.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The examiner should provide an opinion as to the severity of the service-connected mood disorder symptomatology and its impact on occupational and social functioning.  A comprehensive clinical history should be obtained.  The examination report should include a discussion of the Veteran's documented medical history and his assertions concerning the severity of his disorder.

The examiner should provide the reasons and bases for all opinions in the examination report. 

4. The AOJ should then readjudicate the issue of entitlement to an increased initial rating for mood disorder.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


